EXHIBIT 10.4

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), effective as of September 20,
2011, by and between XPO Logistics, Inc., a Delaware corporation (together with
its successors and assigns, the “Company”), and Scott Malat (“Employee”).

WHEREAS, the Company desires to employ Employee and Employee desires to accept
such employment with the Company, subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, Employee and the Company agree as
follows:

1. Term and Duties. (a) Term. The term of Employee’s employment hereunder (the
“Term”) shall begin on October 20, 2011 (the “Start Date”) and end on
September 2, 2016. Notwithstanding the foregoing, the Term may be earlier
terminated by either party in accordance with the terms of Section 4 of this
Agreement, and the Term shall automatically expire on the last day of the Term
(the “Expiration Date”) without notice required by any party to the other.

(b) Employment Duties. Employee shall perform such duties as assigned from time
to time by the Chief Executive Officer of the Company (the “CEO”), which may
include without limitation: (i) advising the CEO and Board of Directors of the
Company (the “Board”) on the strategic direction of the Company; (ii) analysis
of market trends, competitive threats and opportunities for growth;
(iii) creating, building and managing an active investor relations program,
which management may include, without limitation, overseeing shareholder
meetings, press conferences, one-on-one investor meetings, road shows, and other
investor-related matters; (iv) operations and financial planning and analysis
(v) identification, research and analysis of potential acquisitions and
(vi) advising and preparing recommendations on capital structure and debt and
equity capital markets.

(c) Title, Full Time Service and Other Activities. During the Term, Employee
shall have the title Senior Vice President, Strategic Planning and, excluding
any periods of paid time-off or approved sick leave to which Employee is
entitled, Employee shall devote his full working time, energy and attention to
the performance of his duties and responsibilities hereunder and shall
faithfully and diligently endeavor to promote the business and best interests of
the Company. During the Term, Employee may not, without the prior written
consent of the CEO, directly or indirectly, operate, participate in the
management, operations or control of, or act as an employee, officer,
consultant, partner, member, agent or representative of, any type of business or
service other than as an employee and member of the Company. It shall not,
however, be a violation of the foregoing provisions of this Section 1(c) for
Employee to (i) serve as an officer or director or otherwise participate in
non-profit, educational, social welfare,



--------------------------------------------------------------------------------

religious and civic organizations or (ii) manage his personal, financial and
legal affairs, in each case so long as any such activities do not unreasonably
interfere with the performance of his duties and responsibilities to the
Company.

(d) Location. During the Term, Employee shall be based primarily in Greenwich,
Connecticut or New York City, as mutually agreed upon between Employee and the
CEO, with such travel as the performance of his duties to the Company may
require.

2. Compensation. (a) Base Salary. During the Term, the Company shall pay
Employee, pursuant to the Company’s normal and customary payroll procedures but
not less frequently than monthly, a base salary at the rate of $300,000 per
annum (the “Base Salary”). The Base Salary is subject to review annually
throughout the Term by the Compensation Committee of the Board (the
“Compensation Committee”) in its sole discretion.

(b) Annual Bonus. As additional compensation, the Employee shall have the
opportunity to earn a performance-based bonus (“Annual Bonus”) for each year
during the Term of the Employee’s employment commencing in the 2012 fiscal year
targeted at 100% of the Base Salary based upon Employee’s achievement of
performance goals as determined by the Compensation Committee. The performance
goals applicable to the Annual Bonus shall be based on one or more of the
performance criteria set forth in Section 6(e)(iv) of the Company’s 2011 Omnibus
Incentive Compensation Plan (the “2011 Plan Performance Criteria”). In
determining the Annual Bonus for the 2011 fiscal year, the Compensation
Committee shall take into account and attach significant importance to the
amount of Employee’s foregone bonus from his immediately prior employer.
Notwithstanding anything to the contrary contained herein and without limiting
any other rights and remedies of the Company, if Employee has engaged in fraud
or other misconduct that contributes to any financial restatements or material
loss, the Company may require repayment by Employee of any cash Annual Bonus
(net of Employee’s income taxes) previously paid to Employee, or cancel any
earned but unpaid Annual Bonus or adjust the future compensation of Employee in
order to recover the amount by which any compensation paid to Employee exceeded
the lower amount that would have been payable after giving effect to the
restated financial results or the material loss.

(c) Benefits. During the Term, Employee shall be eligible to participate in the
benefit plans and programs of the Company that are generally available to other
members of the Company’s senior executive team, subject to the terms and
conditions of such plans and programs.

(d) Paid-Time Off. Employee shall be entitled to (i) 10 days paid-time off,
(ii) three days paid-time off to be used solely in observance of religious
holidays and (iii) any holidays that are generally afforded to the Company’s
employees, in each case, per calendar year during the Term, prorated for the
portion(s) of any partial calendar year during the Term. Employee may take
paid-time off only with the consent of the CEO, which consent shall not be
withheld unreasonably.

 

2



--------------------------------------------------------------------------------

(e) Business Expenses. The Company shall provide Employee a Company-owned
wireless smartphone and Company-owned laptop computer during the Term and shall
pay or reimburse Employee for all reasonable and necessary business expenses
incurred in the performance of his duties to the Company during the Term upon
the presentation of appropriate statements of such expenses.

3. Equity Awards. (a) Grant. On or as promptly as practicable following the
Start Date, subject to approval by the Compensation Committee, Employee shall
receive (x) 87,500 restricted stock units (“RSUs”) of the Company and
(y) options (“Options”) to purchase 25,000 Shares, with an exercise price equal
to the closing price per Share as reported by the NYSE Amex LLC on the date of
grant, in each case, on the terms set forth below and on such other customary
terms and conditions as the Company may require.

(b) Vesting and Cancellation. The RSUs and Options shall initially be unvested
and, subject to Employee’s continued employment hereunder, shall vest as
follows: (i) 70,000 RSUs (“Time-Based RSUs”) and all the Options shall vest,
solely based on Employee’s continued employment, in equal annual installments of
20% each beginning on September 2, 2012 and continuing for the next four
anniversaries thereof and (ii) 17,500 RSUs (“Performance-Based RSUs”) shall
vest, subject to Employee’s achievement of performance goals as determined by
the Compensation Committee, in equal annual installments of 20% each beginning
on September 2, 2012 and continuing for the next four anniversaries thereof. The
performance goals applicable to the Performance-Based RSUs shall be based on one
or more of the 2011 Plan Performance Criteria.

(c) Treatment upon Termination of Employment. All unvested RSUs and Options
referenced in this Section 3 shall be forfeited upon the termination of
Employee’s employment with the Company for any reason other than (i) a
termination by the Company without Cause or a termination by Employee for Good
Reason and (ii) a termination due to Employee’s death or Disability. In the
event that Employee’s employment with the Company is terminated by the Company
without Cause or by Employee for Good Reason, subject to the terms and
conditions of Section 5(f) of this Agreement, a portion of any unvested RSUs and
Options referenced in this Section 3 outstanding as of the Date of Termination
shall immediately vest as determined in accordance with the following sentence,
and the balance of such RSUs and Options referenced in this Section 3 shall
immediately be forfeited upon the Date of Termination. For purposes of this
Section 3(c), (x) the portion of Time-Based RSUs and Options that shall vest
upon a termination pursuant to Section 3(c)(i) of this Agreement shall be
calculated by multiplying the number of outstanding and unvested Time-Based RSUs
and Options that would otherwise have vested on the next Vesting Date by a
fraction, (1) the numerator of which shall be the number of days that have
elapsed between the Vesting Date immediately preceding the Date of Termination
and the Date of Termination (or, if Employee’s employment is terminated before
the first Vesting Date, between September 2, 2011 and the Date of Termination),
and (2) the denominator of which shall be 365, and (y) the portion of
Performance-Based RSUs that shall be eligible to vest upon a termination
pursuant to Section 3(c)(i) of this Agreement shall be determined following

 

3



--------------------------------------------------------------------------------

the last day of the applicable performance period by multiplying the number of
Performance-Based RSUs that would otherwise have vested on the next Vesting Date
based on the Company’s actual performance during such period by the same
fraction applicable to the Time-Based RSUs and Options as set forth in
Section 3(c)(x). In the event that Employee’s employment hereunder terminates
due to his death or Disability, all unvested RSUs and Options referenced in this
Section 3 shall automatically vest and be settled, as applicable, within 30 days
following the Date of Termination. No amounts shall be payable by the Company at
any time with respect to any unvested RSUs or Options.

(d) Change of Control. Upon the occurrence of a Change of Control while Employee
is still employed by the Company, all outstanding RSUs and Options shall be 100%
vested. If Employee’s employment is terminated without Cause prior to a Change
of Control and such termination of employment is in anticipation of the Change
of Control and such Change of Control actually occurs not later than six months
following the Date of Termination, then for purposes of this Section 3(d), the
date immediately preceding the Date of Termination shall be treated as the date
of the Change of Control, provided that for purposes of determining the timing
of payments with respect to the RSUs and the vesting of Options, the date of the
actual Change of Control shall be deemed to be the Date of Termination. For the
purposes of this Agreement, the term “Change of Control” shall have the meaning
ascribed to it in the Company’s 2011 Omnibus Incentive Compensation Plan.

4. Termination. Employee’s employment hereunder shall be terminated upon the
earliest to occur of any one of the following events (in which case the Term
shall terminate as of the applicable Date of Termination):

(a) Expiration of Term. Unless sooner terminated, Employee’s employment
hereunder shall terminate automatically in accordance with Section 1(a) of this
Agreement on the Expiration Date, unless otherwise agreed by the parties, in
which case employment will continue on an at-will basis or pursuant to the terms
of any subsequent agreement between Employee and the Company.

(b) Death. Employee’s employment hereunder shall terminate upon his death.

(c) Cause. The Company may terminate Employee’s employment hereunder for Cause
by written notice at any time. For purposes of this Agreement, the term “Cause”
shall mean Employee’s (i) dereliction of duties or his gross negligence or
substantial failure to perform his duties hereunder or willful refusal to follow
any lawful directive of the CEO or the Board; (ii) commission of any fraud,
embezzlement, theft or dishonesty, or any deliberate misappropriation of money
or other assets of the Company; (iii) breach of any term of this Agreement or
any agreement governing any of the equity compensation referred to in Section 3
of this Agreement (the “Equity Compensation”), or breach of his fiduciary duties
to the Company; (iv) any willful act, or failure to act, in bad faith to the
detriment of the Company; (v) willful failure to cooperate in good faith with a
governmental or internal investigation of the Company or any of its directors,
managers,

 

4



--------------------------------------------------------------------------------

officers or employees, if the Company requests his cooperation; and
(vi) conviction of, or plea of nolo contendere to, a felony or any serious
crime; provided that the Company will provide Employee with written or oral
notice describing the facts and circumstances that the Company believes
constitutes Cause and, in cases where cure is possible, Employee shall first be
provided a 15-day cure period. If, subsequent to Employee’s termination of
employment hereunder for any reason other than by the Company for Cause, it is
determined in good faith by the CEO that Employee’s employment could have been
terminated by the Company for Cause pursuant to this Section 4(c), Employee’s
employment shall, at the election of the CEO, be deemed to have been terminated
for Cause retroactively to the date the events giving rise to Cause occurred.

(d) Without Cause. The Company may terminate Employee’s employment hereunder
without Cause by written notice at any time.

(e) Good Reason. Employee may terminate his employment hereunder for Good Reason
in accordance with the terms of this Section 4(e). For purposes of this
Agreement, “Good Reason” shall mean, without first obtaining Employee’s written
consent: (i) the Company materially breaches the terms of this Agreement;
(ii) the assignment of Employee to a position that is substantially inconsistent
with Employee’s professional skills and experience level as of the Start Date
(including, for example, a change in Employee’s status to a non-exempt employee
for purposes of the Fair Labor Standards Act); (iii) the Company reduces the
Base Salary; or (iii) the Company requires Employee to be based in a location
that is more than 50 miles from Greenwich, Connecticut and New York City;
provided that, the Company shall first be provided a 30-day cure period (the
“Cure Period”), following receipt of written notice setting forth in reasonable
detail the specific conduct of the Company that constitutes Good Reason, to
cease, and to cure, any conduct specified in such written notice; provided
further, that such notice shall be provided to the Company within 45 days of the
occurrence of the conduct constituting Good Reason. If, at the end of the Cure
Period, the circumstance that constitutes Good Reason has not been remedied,
Employee will be entitled to terminate employment for Good Reason during the
30-day period that follows the end of the Cure Period. If Employee does not
terminate employment during such 30-day period, Employee will not be permitted
to terminate employment for Good Reason as a result of such event. If the
Company disputes the existence of Good Reason, Employee shall have the burden of
proof to establish that Good Reason does not exist or that the circumstances
that gave rise to Good Reason have been cured. For the avoidance of doubt, a
change in Employee’s title or the person to whom Employee reports shall not
constitute Good Reason for purposes of this Agreement, including, without
limitation, pursuant to Section 4(e)(i) or 4(e)(ii).

(f) Voluntarily Resignation. Employee may voluntarily terminate his employment
hereunder at any time upon at least 30 days’ advance written notice to the
Company.

(g) Disability. Employee’s employment hereunder shall terminate in the event of
Employee’s Disability. For purposes of this Agreement, “Disability” shall mean
the inability of Employee, due to illness, accident or any other physical or
mental

 

5



--------------------------------------------------------------------------------

incapacity, to perform Employee’s duties for the Company for an aggregate of 180
days within any period of 12 consecutive months, which inability is determined
to be total and permanent by a board-certified physician selected by the
Company, and the determination of such physician shall be binding upon Employee
and the Company.

(h) “Date of Termination” shall mean: (i) the scheduled expiration of the Term
in the event of termination of Employee’s employment pursuant to Section 4(a) of
this Agreement; (ii) the date of Employee’s death in the event of termination of
Employee’s employment pursuant to Section 4(b) of this Agreement; (iii) the date
of the Company’s delivery of a notice of termination to Employee or such later
date as specified in such notice in the event of termination by the Company
pursuant to Section 4(c) or 4(d) of this Agreement; (iv) the 30th date following
delivery of Employee’s notice to the Company of his resignation in accordance
with Section 4(e) or 4(f) of this Agreement (or such earlier date as selected by
the Company provided that the Company continues to pay or provide to Employee
the compensation and benefits specified under Sections 2 and 3 of this Agreement
through such 30th date) and (v) the date of a determination of Employee’s
Disability in the event of a termination of Employee’s employment pursuant to
Section 4(g) of this Agreement.

5. Termination Payments. (a) General. Except as otherwise set forth in this
Section 5, following any termination of Employee’s employment hereunder, the
obligations of the Company to pay or provide Employee with compensation and
benefits under Section 2 of this Agreement shall cease, and the Company shall
have no further obligations to provide compensation or benefits to Employee
hereunder except for payment of (i) any unpaid Base Salary accrued through the
Date of Termination; (ii) any unused vacation accrued through the Date of
Termination, and (iii) any unpaid or unreimbursed obligations and expenses under
Section 2(e) of this Agreement accrued or incurred through the Date of
Termination (collectively items (a)(i) through (a)(iii) above, the “Accrued
Benefits”). The payments referred to in Sections 5(a)(i) and (ii) of this
Agreement shall be paid within 30 days following the Date of Termination. The
payments referred to in Section 5(a)(iii) of this Agreement shall be paid at the
times such amounts would otherwise be paid had Employee’s services hereunder not
terminated. Upon termination of Employee’s employment for any reason, all
unvested RSUs and Options shall be cancelled without payment therefor except as
otherwise specifically provided in Section 3(c) or 3(d) of this Agreement. The
payments and benefits to be provided to Employee under Sections 5(c), (d) and
(e) of this Agreement, if any, shall in all events be subject to the
satisfaction of the conditions of Section 5(f) of this Agreement.

(b) Automatic Expiration of the Term, Voluntary Resignation, or Cause. If
Employee’s employment is terminated pursuant to Section 4(a), 4(c) or 4(f) of
this Agreement, the Company shall have no obligation to Employee other than with
respect to the Accrued Benefits.

(c) Death or Disability. In the event of a termination by reason of Employee’s
death or Disability, Employee (or his estate) shall be entitled to:

(i) the Accrued Benefits;

 

6



--------------------------------------------------------------------------------

(ii) a cash payment (the “Severance Payment”) equal to the Base Salary, as in
effect on the Date of Termination (payable as set forth in Section 5(f) of this
Agreement), plus any Annual Bonus that the Company has notified Employee in
writing that Employee has earned prior to the Date of Termination but is unpaid
as of the Date of Termination, and, solely in the case of Disability,
continuation of medical and dental group insurance benefits for a period of 12
months from the Date of Termination; and

(iii) accelerated vesting of any outstanding RSUs and Options to the extent set
forth in Section 3(c) of this Agreement.

(iv) Notwithstanding the foregoing, whenever compensation is payable to Employee
hereunder as a result of a termination due to Disability during or with respect
to a time that such Disability would entitle Employee to severance, disability
income or to salary continuation payments from the Company, as applicable,
according to the terms of any plan now or hereafter provided by the Company or
according to any policy of the Company in effect at the time of such Disability,
the compensation payable to Employee hereunder shall be reduced on a
dollar-for-dollar basis by any such disability income or salary continuation and
shall not be in addition thereto. If disability income is payable directly to
Employee by an insurance company under an insurance policy paid for by the
Company, the compensation payable to Employee hereunder shall by reduced on a
dollar-for-dollar basis by the amounts paid to Employee by said insurance
company and shall not be in addition thereto.

(d) Without Cause or for Good Reason. In the event that, either prior to a
Change of Control or more than one year following a Change of Control, the
Company terminates Employee’s employment hereunder without Cause or the Employee
resigns for Good Reason, Employee shall be entitled to:

(i) the Accrued Benefits;

(ii) a cash payment (the “Non-CIC Severance Payment”) equal to one year’s Base
Salary, as in effect on the Date of Termination (payable as set forth in
Section 5(f) of this Agreement), plus any Annual Bonus that the Company has
notified Employee in writing that Employee has earned prior to the Date of
Termination but is unpaid as of the Date of Termination, and continuation of
medical and dental group insurance benefits for a period of 12 months from the
Date of Termination, provided that Employee shall use his best efforts to secure
other employment, at the commencement of which the benefits under this
Section 5(d)(ii), if any, shall cease; and

(iii) accelerated vesting of a portion of any outstanding RSUs and Options to
the extent set forth in Section 3(c) of this Agreement.

(e) Without Cause or for Good Reason Following a Change of Control. In the event
that, within one year following a Change of Control, the Company terminates
Employee’s employment hereunder without Cause or the Employee resigns for Good
Reason, Employee shall be entitled to:

(i) the Accrued Benefits; and

 

7



--------------------------------------------------------------------------------

(ii) a cash payment (the “CIC Severance Payment”) equal to three times the sum
of (x) the Base Salary, as in effect on the Date of Termination and (y) the
target Annual Bonus, as in effect on the Date of Termination, (payable as set
forth in Section 5(f) of this Agreement), plus any Annual Bonus that the Company
has notified Employee in writing that Employee has earned prior to the Date of
Termination but is unpaid as of the Date of Termination, and continuation of
medical and dental group insurance benefits for a period of 36 months from the
Date of Termination.

(f) Conditions Precedent and Subsequent. The payments and benefits provided
under Sections 5(c), 5(d) and 5(e) of this Agreement (other than the Accrued
Benefits and other than in the event of termination by reason of Employee’s
death or Disability) are subject to and conditioned upon (i) Employee having
provided, within 30 days after the Date of Termination (or such greater period
as required by law), an irrevocable waiver and general release agreement in a
form satisfactory to the Company that has become effective and irrevocable in
accordance with its terms, and (ii) Employee’s compliance with Sections 6 and 7
of this Agreement. Employee shall, upon request by the Company, be required to
repay to the Company (net of any taxes paid by Employee on such payments), and
the Company shall have no further obligation to pay, the Severance Payment,
Non-CIC Severance Payment or CIC Severance Payment, as applicable, in the event
Employee receives, within six months after the occurrence of the breach, written
notice from the Company that, in the reasonable judgment of the CEO, Employee
has materially breached his obligations under Section 6 or 7 hereof; provided,
however, that, in cases where cure is possible, Employee shall first be provided
a 15-day cure period to cease, and to cure, such conduct. The Severance Payment
and Non-CIC Severance Payment, if any, payable hereunder shall be paid in
substantially equal installments over the 12-month period, following the Date of
Termination, consistent with the Company’s payroll practices, with the first
installment to be paid within 15 days after the condition described in
Section 5(f)(i) has been satisfied and with any installments that would
otherwise have been paid prior to such date accumulated and paid in a lump sum
on the first date on which payments are made in accordance with the terms of
this sentence. The CIC Severance Payment, if any, payable hereunder shall be
paid in one lump sum within 15 days after the condition described in
Section 5(f)(i) has been satisfied; provided, however, that, unless the CIC
Severance Payment relates to a transaction that satisfies the requirements of
Treas. Reg. § 1.409A-3(i)(5), any portion of the CIC Severance Payment that
constitutes deferred compensation within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), will be paid at the
earliest date that is permitted in accordance with the schedule that is
applicable to the Non-CIC Severance Payment.

(g) Forfeiture of RSUs and Options. Notwithstanding anything to the contrary
herein and without limiting any rights and remedies available to the Company
under the terms of this Agreement or otherwise at law or in equity, in the event
the Company terminates Employee’s employment for Cause or if Employee violates
the restrictive covenants set forth in Sections 6 and 7 of this Agreement or
engages in fraud or willful misconduct that contributes materially to any
significant financial restatement or material loss to the Company or any of its
affiliates, the Company may, at any time up to six months after such termination
or learning of such conduct, as applicable, terminate

 

8



--------------------------------------------------------------------------------

or cancel the RSUs and Options, including any vested amounts thereof, and
require Employee to forfeit or remit to the Company any amount payable, or the
after-tax net amount paid or received by Employee, in respect of any RSUs or
Options; provided, however, that, in cases where cure is possible, Employee
shall first be provided a 15-day cure period to cease, and to cure, such
conduct.

6. Non-Solicitation. (a) During the Term and during the Restricted Period,
Employee hereby agrees not to, directly or indirectly, solicit or hire or assist
any other person or entity in soliciting or hiring any employee of the Company,
or any of its affiliates (the “Company Entities”), to perform services for any
entity (other than a Company Entity) or attempt to induce any such employee to
leave the service of a Company Entity, or solicit, hire or engage on behalf of
himself or any other person, any employee of a Company Entity, or anyone who was
employed by a Company Entity, during the twelve-month period preceding such
hiring or engagement. “Restricted Period” means three years following
termination of Employee’s employment for any reason.

(b) During the Term and during the Restricted Period, Employee hereby agrees not
to, directly or indirectly, solicit, encourage, advise or influence any
individuals, partnerships, corporations, professional associations or other
business organizations that have a business relationship with any Company Entity
during the Term or for the three years thereafter (the “Company’s Clients”) or
to discontinue or reduce the extent of the relationship between the Company
Entities and the Company’s Clients or to obtain or seek products or services the
same as or similar to the Company Entities from any other source not affiliated
with the Company Entities.

7. Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement; Cooperation.
(a) Confidentiality. (i) Employee hereby agrees that, during the Term and
thereafter, he will hold in strict confidence any Confidential Information
related to any of the Company Entities. For purposes of this Agreement,
“Confidential Information” shall mean all confidential or proprietary
information of any of the Company Entities (in whatever form), including,
without limitation: any information, observations and data concerning the
business or affairs or operation of the Company Entities developed by Employee
during the Term or which any Company Entity or any of their respective members,
directors, officers, managers, partners, employees, agents, advisors, attorneys,
accountants, consultants, investment bankers, investment advisors or financing
sources at any time furnishes or has furnished to Employee in connection with
the business of any of the Company Entities; the Company’s (and any of its
respective affiliates’) investment methodologies or models, investment advisory
contracts, fees and fee schedules or investment performance (“Track Records”);
technical information or reports; brand names, trademarks, formulas; trade
secrets; unwritten knowledge and “know-how”; operating instructions; training
manuals; customer lists; customer buying records and habits; product sales
records and documents, and product development, marketing and sales strategies;
market surveys; marketing plans; profitability analyses; product cost;
long-range plans; information relating to pricing, competitive strategies and
new product development; information relating to any forms of compensation or
other personnel-related information; contracts and supplier lists and any
information relating to financial

 

9



--------------------------------------------------------------------------------

data, strategic business plans; information about any other third parties in
respect of which any Company Entity has a business relationship or owes a duty
of confidentiality; and all notes, analyses, compilations, forecasts, studies or
other documents prepared by Employee that contain or reflect any such
information and which is not known to the public generally other than as a
result of Employee’s breach of this Agreement. Without limiting the foregoing,
Employee acknowledges and agrees that the Track Records shall not be the work of
any one individual (including Employee) and are the exclusive property of the
Company and its affiliates, as applicable, and agrees that he shall in no event
claim the Track Records as his own following termination of his employment with
the Company.

(ii) Except as expressly set forth otherwise in this Agreement (including,
without limitation, pursuant to Section 8 of this Agreement), Employee agrees
that he shall not disclose the terms of this Agreement except to his immediate
family and his financial and legal advisors, or as may be required by law or
ordered by a court. Employee further agrees that any disclosure to his financial
and legal advisors will only be made after such advisors acknowledge and agree
to maintain the confidentiality of this Agreement and its terms.

(iii) Employee further agrees that he will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employers of
Employee or any other person to whom Employee has an obligation of
confidentiality, and will not bring onto the premises of the Company or its
affiliates any unpublished documents or any property belonging to any such
former employer or other person to whom Employee has an obligation of
confidentiality unless consented to in writing by the former employer or such
other person.

(b) Non-Competition. Employee and the Company agree that Employee will occupy a
high-level and unique position of trust and confidence with the Company Entities
and will have access to their Confidential Information, and that they would
likely suffer significant harm from Employee’s competing with them during the
Term and for some period of time thereafter. Accordingly, Employee agrees that
he will not, during the Term and during the Non-compete Period, directly or
indirectly become employed by, engage in business with, serve as an agent or
consultant to, become an employee, partner, member, principal, stockholder or
other owner (other than a holder of less than 1% of the outstanding voting
shares of any publicly held company) of, any Competitive Business, or otherwise
perform services relating to the business of any of the Company Entities, or
businesses they are actively considering, at the time of the termination or
during the one year prior to termination (the “Business”) for any Competitive
Business (whether or not for compensation). For purposes of this Agreement,
“Competitive Business” shall mean any individual, employeeship, corporation,
limited liability company, partnership, unincorporated organization, trust,
joint venture or other entity (i) that engages in or may engage in acquisition
related or mergers and acquisition activities related to the transportation or
third-party logistics industry, including, without limitation, researching,
analyzing and evaluating companies for possible investment in or acquisition of,
for itself or clients, (ii) that engages in or may engage in the Business,
including, without limitation, any providers of third-party logistics services,
including, without limitation,

 

10



--------------------------------------------------------------------------------

freight brokerage, freight forwarding, expediting or intermodal providers, or
firms such as CH Robinson, Expeditors International of Washington, Inc., Echo
Global Logistics Inc., Roadrunner Transportation Systems and Hub Group Inc., or
(iii) that otherwise competes with the Company Entities anywhere in which the
Company Entities engage in or intend to engage in the Business or where any of
the Company Entities’ customers are located. “Non-Compete Period” means (x) one
year following termination of Employee’s employment by the Company without Cause
or by the Employee for Good Reason and (y) three years following termination of
Employee’s employment for any reason not covered by clause (x) of this
definition.

(c) Extended Non-Competition. In the event that Employee’s employment with the
Company is terminated by the Company without Cause or by the Employee for Good
Reason, the Company shall have the right to extend the Non-Compete Period for up
to two additional 12-month periods (each, an “Extended Non-Compete Period”)
beyond the completion of the Non-Compete Period. If the Company elects to extend
the Non-Compete Period or the Extended Non-Compete Period, it will notify
Employee in writing of such fact not later than the 90th day prior to the
expiration of the Non-Compete Period or the then-current Extended Non-Compete
Period, as applicable. By signing this Agreement, Employee agrees to accept and
abide by the Company’s election. If the Company elects to extend the Non-Compete
Period, Employee agrees that, during any Extended Non-Compete Period, Employee
shall be bound by the restrictions set forth in Section 7(b) in the same manner
applicable during the Non-Compete Period, and the Company agrees to pay Employee
subject to Section 5(f) of this Agreement during each month of the Extended
Non-Compete Period, an amount equal to his monthly Base Salary as in effect on
the Date of Termination. Payment for any partial month will be prorated. Payment
of Employee’s Base Salary during the Extended Non-Compete Period will be made
pursuant to the Company’s normal and customary payroll procedures. If the
Company elects to extend the Non-Compete Period or the Extended Non-Compete
Period, any monies Employee earns from any other work during such periods,
whether as an employee or as an independent contractor, will reduce, dollar for
dollar, the amount that the Company is obligated to pay Employee under this
Section 7(c). Payments made by the Company under this Section 7(c) are made
solely for the extension of the non-compete covenant and do not render Employee
either an employee of, or a consultant to, the Company.

(d) Competitive Opportunity. If, at any time during the Term, Employee
(i) acquires knowledge of a potential investment, investment opportunity or
business venture which may be an appropriate for investment by the Company, or
in which the Company could otherwise have an interest or expectancy (a
“Competitive Opportunity”), or (ii) otherwise is then exploiting any Competitive
Opportunity, Employee shall promptly bring such Competitive Opportunity to the
Company. In such event, Employee shall not have the right to hold any such
Competitive Opportunity for his (and his agents’, employees’ or affiliates’) own
account and benefit or to recommend, assign or otherwise transfer or deal in
such Competitive Opportunity with persons other than the Company.

(e) Return of Company Property. All documents, data, recordings, or other
property, including, without limitation, smartphones, computers and other
business

 

11



--------------------------------------------------------------------------------

equipment, whether tangible or intangible, including all information stored in
electronic form, obtained or prepared by or for Employee and utilized by
Employee in the course of his employment with the Company shall remain the
exclusive property of the Company and Employee shall return all copies of such
property upon any termination of his employment and as otherwise requested by
the Company during the Term.

(f) Non-Disparagement. Employee hereby agrees not to defame or disparage any of
the Company Entities or any of its officers, directors, members, partners or
employees (collectively, the “Company Parties”), and to cooperate with the
Company upon reasonable request, in refuting any defamatory or disparaging
remarks by any third party made in respect of any of the Company Parties.
Employee shall not, directly or indirectly, make (or cause to be made) any
comment or statement, oral or written, including, without limitation, in the
media or to the press or to any individual or entity, that could reasonably be
expected to adversely affect the reputation of any of the Company Parties or the
conduct of its, his or their business.

(g) Cooperation. During the Term and thereafter (including, without limitation,
following the Date of Termination), Employee shall, upon reasonable notice and
without the necessity of any Company Entity obtaining a subpoena or court order,
provide Employee’s reasonable cooperation in connection with any suit, action or
proceeding (or any appeal from any suit, action or proceeding), and any
investigation and/or defense of any claims asserted against any Company Entity
that relates to events occurring during Employee’s employment with any Company
Entity as to which Employee may have relevant information (including furnishing
relevant information and materials to the relevant Company Entity or its
designee and/or providing testimony at depositions and at trial), provided that
the Company shall reimburse the Executive for expenses reasonably incurred in
connection with any such cooperation occurring after the termination of
Executive’s employment and provided that any such cooperation occurring after
the Date of Termination shall be scheduled to the extent reasonably practicable
so as not to unreasonably interfere with Employee’s business or personal
affairs.

8. Notification of Subsequent Employer. Employee hereby agrees that, prior to
accepting employment with any other person during any period during which the
Executive remains subject to any of the covenants set forth in Section 6, 7(b)
or 7(c), Employee shall provide such prospective employer with written notice of
such provisions of this Agreement, with a copy of such notice delivered
simultaneously to the Company.

9. Injunctive Relief. Employee acknowledges that it is impossible to measure in
money the damages that will accrue to the Company Parties in the event that
Employee breaches any of the restrictive covenants provided in Sections 6 and 7
of this Agreement. In the event that Employee breaches any such restrictive
covenant, the Company Parties shall be entitled to an injunction restraining
Employee from violating such restrictive covenant (without posting any bond). If
any of the Company Parties shall institute any action or proceeding to enforce
any such restrictive covenant, Employee hereby waives the claim or defense that
such Company Party has an adequate remedy at law and agrees not to assert in any
such action or proceeding the claim or defense that there is an adequate remedy
at law. The foregoing shall not prejudice the Company’s

 

12



--------------------------------------------------------------------------------

right to require Employee to account for and pay over to the Company, and
Employee hereby agrees to account for and pay over, the compensation, profits,
monies, accruals or other benefits derived or received by Employee as a result
of any transaction constituting a breach of any of the restrictive covenants
provided in Sections 6 and 7 of this Agreement or to seek any other relief to
which it may be entitled.

10. Miscellaneous. (a) Notices. Any notice or other communication required or
permitted under this Agreement shall be effective only if it is in writing and
shall be deemed to be given when delivered personally, or four days after it is
mailed by registered or certified mail, postage prepaid, return receipt
requested or one day after it is sent by overnight courier service via UPS or
FedEx and, in each case, addressed as follows (or if it is sent through any
other method agreed upon by the parties):

If to the Company:

XPO Logistics, Inc.

429 Post Road

Buchanan, MI 49107

Attention: Chief Executive Officer

with a copy in either case to:

Cravath, Swaine & Moore LLP

825 Eighth Avenue

Worldwide Plaza

New York, NY 10019

Attention: Jennifer S. Conway, Esq.

Facsimile: (212) 474-3700

If to Employee:

During the Term, to his principal office at the Company, and after the Term, to
his principal residence as listed in the records of the Company.

with a copy in either case to:

Kaye Scholer, LLP

425 Park Avenue

New York, NY 10022

Attention: John Geelan, Esq.

Facsimile: (212) 836-6421

or to such other address as any party may designate by notice to the others.

(b) Entire Agreement. This Agreement shall constitute the entire agreement and
understanding among the parties hereto with respect to Employee’s employment
hereunder and supersedes and is in full substitution for any and all prior

 

13



--------------------------------------------------------------------------------

understandings or agreements (whether written or oral) with respect to
Employee’s employment. The Company does not make and has not made, and the
Employee does not rely and has not relied on any statement, omission,
representation or warranty, written or oral, of any kind or nature whatsoever,
regarding the Company or the Equity Compensation, including, without limitation,
its or their present, future, prospective or potential value, worth, prospects,
performance, soundness, profit or loss potential, or any other matter or thing
whatsoever relating to whether Employee should purchase or accept any Equity
Compensation and/or the consideration therefor.

(c) Amendment; No Waiver. Except as expressly set forth otherwise in this
Agreement (including, without limitation, pursuant to Sections 10(l)(iv) and
10(m) of this Agreement), this Agreement may be amended only by an instrument in
writing signed by the parties, and the application of any provision hereof may
be waived only by an instrument in writing that specifically identifies the
provision whose application is being waived and that is signed by the party
against whom or which enforcement of such waiver is sought. The failure of any
party at any time to insist upon strict adherence to any provision hereof shall
in no way affect the full right to insist upon strict adherence at any time
thereafter, nor shall the waiver by any party of a breach of any provision
hereof be taken or held to be a waiver of any succeeding breach of such
provision or a waiver of the provision itself or a waiver of any other provision
of this Agreement. No failure or delay by either party in exercising any right
or power hereunder will operate as a waiver thereof, nor will any single or
partial exercise of any such right or power, or any abandonment of any steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. Termination of this Agreement shall
not relieve any party of liability for any breach of this Agreement occurring
prior to such termination.

(d) No Construction Against Drafter. The parties acknowledge and agree that each
party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision. Accordingly, any rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement.

(e) Employee Representations and Acknowledgements. Employee represents, warrants
and covenants that as of the date hereof: (i) he has the full right, authority
and capacity to enter into this Agreement, (ii) he is ready, willing and able to
perform his obligations hereunder and, to his knowledge, no reason exists that
would prevent him from performing his obligations hereunder, (iii) he is not
bound by any agreement that conflicts with or prevents or restricts the full
performance of his duties and obligations to the Company hereunder during or
after the Term and (iv) the execution and delivery of this Agreement shall not
result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which Employee is subject. Employee
acknowledges and agrees that nothing in this Agreement shall (x) entitle
Employee to any compensation or other interest in respect of any activity of
Jacobs Private Equity, LLC, a Delaware limited liability company (“JPE”) or
Bradley S. Jacobs other than with respect to the Company; (y) restrict or
prohibit the Company, Bradley S. Jacobs or any of his affiliates from having
business interests and engaging in business

 

14



--------------------------------------------------------------------------------

activities in addition to those relating to the Company; or (z) restrict the
investments which the Company, Bradley S. Jacobs or JPE or any of his or its
affiliates may make, regardless of whether such investment opportunity or
investment may be deemed to be a Competitive Opportunity. Employee acknowledges
that he has carefully read this Agreement and has given careful consideration to
the restraints imposed upon Employee by this Agreement, and is in full accord as
to the necessity of such restraints for the reasonable and proper protection of
the Confidential Information, business strategies, employee and customer
relationships and goodwill of the Company Entities now existing or to be
developed in the future. Employee expressly acknowledges and agrees that each
and every restraint imposed by this Agreement is reasonable with respect to
subject matter, industry scope, time period and geographic area. Employee agrees
to comply with each of the covenants contained in Sections 6 and 7 in accordance
with their terms, and Employee shall not, and hereby agrees to waive and release
any right or claim to, challenge the reasonableness, validity or enforceability
of any of the covenants contained in Sections 6 and 7. Employee further
acknowledges that although Employee’s compliance with the covenants contained in
Sections 6 and 7 may prevent Employee from earning a livelihood in a business
similar to the business of the Company Entities, Employee’s experience and
capabilities are such that Employee has other opportunities to earn a livelihood
and adequate means of support for Employee and Employee’s dependents. Employee
acknowledges that the Company has advised him that it is in his best interest to
consult with an attorney prior to executing this Agreement.

(f) Survival. Employee’s obligations under Sections 6 and 7 of this Agreement
shall remain in full force and effect for the entire period provided therein
notwithstanding any termination of employment or other expiration of the Term or
termination of this Agreement. The terms and conditions of Sections 5, 6, 7, 8
and 9 of this Agreement shall survive the Term and termination of Employee’s
employment.

(g) Assignment. This Agreement is binding on and is for the benefit of the
parties hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. This Agreement is personal to
Employee; and neither this Agreement nor any right or obligation hereunder may
be assigned by Employee without the prior written consent of the Company (or
except by will or the laws of descent and distribution), and any purported
assignment in violation of this Section 10(g) shall be void.

(h) Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse; provided, however, that in the event of a final,
non-reviewable, non-appealable determination that any provision of Section 6 or
7 of this Agreement (whether in whole or in part) is void or constitutes an
unreasonable restriction

 

15



--------------------------------------------------------------------------------

against Employee, such provision shall not be rendered void but shall be deemed
to be modified to the minimum extent necessary to make such provision
enforceable for the longest duration and the greatest scope as may constitute a
reasonable restriction under the circumstances. Subject to the foregoing, upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

(i) Tax Withholding. The Company may withhold from any amounts payable to
Employee hereunder all federal, state, city, foreign or other taxes that the
Company may reasonably determine are required to be withheld pursuant to any
applicable law or regulation (it being understood that Employee shall be
responsible for payment of all taxes in respect of the payments and benefits
provided herein).

(j) Cooperation Regarding Equity Compensation. Employee expressly agrees that he
shall execute such other documents as reasonably requested by the Company to
effect the terms of this Agreement and the issuance of the Equity Compensation
as contemplated hereunder in compliance with applicable law.

(k) Governing Law; Arbitration; Consent to Jurisdiction; Waiver of Jury Trial.
(i) This Agreement shall be governed by and construed in accordance with its
express terms, and otherwise in accordance with the laws of the State of New
York without reference to its principles of conflicts of law.

(ii) Any claim initiated by the Employee arising out of or relating to this
Agreement, or the breach thereof, or Employee’s employment, or the termination
thereof, shall be resolved by binding arbitration before a single arbitrator in
the City, County and State of New York administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.

(iii) Any claim initiated by the Company arising out of or relating to this
Agreement, or the breach thereof, or Employee’s employment, or the termination
thereof, shall, at the election of the Company be resolved in accordance with
Section 10(k)(ii) or (iv) of this Agreement.

(iv) Employee hereby irrevocably submits to the jurisdiction of any state or
federal court located in the City, County and State of New York; provided,
however, that nothing herein shall preclude the Company from bringing any suit,
action or proceeding in any other court for the purposes of enforcing the
provisions of this Section 10(k) or enforcing any judgment or award obtained by
the Company. Employee waives, to the fullest extent permitted by applicable law,
any objection which he now or hereafter has to personal jurisdiction or to the
laying of venue of any such suit, action or proceeding brought in an applicable
court described in this Section 10(k)(iv), and agrees that he shall not attempt
to deny or defeat such personal jurisdiction by motion or other

 

16



--------------------------------------------------------------------------------

request for leave from any court. Employee agrees that, to the fullest extent
permitted by applicable law, a final and non-appealable judgment in any suit,
action or proceeding brought in any applicable court described in this
Section 10(k)(iv) shall be conclusive and binding upon Employee and may be
enforced in any other jurisdiction. EMPLOYEE EXPRESSLY AND KNOWINGLY WAIVES ANY
RIGHT TO A JURY TRIAL IN THE EVENT THAT ANY ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE BREACH THEREOF, OR EMPLOYEE’S EMPLOYMENT, OR THE
TERMINATION THEREOF, IS LITIGATED OR HEARD IN ANY COURT.

(v) The prevailing party shall be entitled to recover all legal fees and costs
(including reasonable attorney’s fees and the fees of experts) from the losing
party in connection with any claim arising under this Agreement or Employee’s
employment hereunder.

(l) Section 409A. (i) It is intended that the provisions of this Agreement
comply with Section 409A, and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.

(ii) Neither Employee nor any of his creditors or beneficiaries shall have the
right to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement or under any other plan, policy, arrangement or
agreement of or with the Company or any of its affiliates (this Agreement and
such other plans, policies, arrangements and agreements, the “Company Plans”) to
any anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to Employee or for
Employee’s benefit under any Company Plan may not be reduced by, or offset
against, any amount owing by Employee to the Company or any of its affiliates.

(iii) If, at the time of Employee’s separation from service (within the meaning
of Section 409A), (i) Employee shall be a specified employee (within the meaning
of Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable under a Company Plan constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company (or its
affiliate, as applicable) shall not pay such amount on the otherwise scheduled
payment date but shall instead accumulate such amount and pay it on the first
business day after such six-month period.

(iv) Notwithstanding any provision of this Agreement or any Company Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, the Company reserves the right to make amendments to any Company
Plan as the Company deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A. In any case, Employee is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on Employee or for

 

17



--------------------------------------------------------------------------------

Employee’s account in connection with any Company Plan (including any taxes and
penalties under Section 409A), and neither the Company nor any affiliate shall
have any obligation to indemnify or otherwise hold Employee harmless from any or
all of such taxes or penalties.

(v) For purposes of Section 409A, each payment hereunder will be deemed to be a
separate payment as permitted under Treasury Regulation
Section 1.409A-2(b)(2)(iii).

(vi) Except as specifically permitted by Section 409A, any benefits and
reimbursements provided to Employee under this Agreement during any calendar
year shall not affect any benefits and reimbursements to be provided to Employee
under this Agreement in any other calendar year, and the right to such benefits
and reimbursements cannot be liquidated or exchanged for any other benefit.
Furthermore, reimbursement payments shall be made to the Employee as soon as
practicable following the date that the applicable expense is incurred, but in
no event later than the last day of the calendar year following the calendar
year in which the underlying expense is incurred.

(m) Section 105(h). Notwithstanding any provision of this Agreement to the
contrary, to the extent necessary to satisfy Section 105(h) of the Code, the
Company will be permitted to alter the manner in which medical benefits are
provided to you following termination of your employment, provided that the
after-tax cost to you of such benefits shall not be greater than the cost
applicable to similarly situated executives of the Company who have not
terminated employment.

(n) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. Signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.

(o) Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

XPO LOGISTICS, INC.   by      

/s/ Bradley S. Jacobs

  Name:   Bradley S. Jacobs   Title:   Chief Executive Officer

/s/ Scott Malat

SCOTT MALAT

 

19